Mr. Justice Thompson, dissenting: The conclusion reached by the court in this case is based upon the decision in People v. Clark, supra. That case holds that section 6 of article 2 of the constitution of 1870 requires that an information charging the commission of a crime must be supported by affidavit, and that that portion of section 117 of the County Court act which authorizes a prosecution by information, supported by an affidavit on information and belief, is unconstitutional. Section 6 reads: “The right of the people to be secure in their persons, houses, papers and effects, against unreasonable searches and seizures, shall not be violated; and no warrant shall issue without probable cause supported by affidavit particularly describing the place to be searched and the persons or things to be seized.” As I read this section there is no language in it which supports the conclusion reached in the case cited. I agree with much of the argument in the opinion to the effect that prosecutions by information should not be permitted unless the information is supported by affidavit, but there is nothing in the constitution which warrants the holding that an unsworn information will not support a judgment of guilty. The constitution authorizes the prosecution of minor misdemeanors by information and it leaves the details governing such prosecutions to the legislature. It is true that “no warrant shall issue without probable cause, supported by affidavit 5” but suppose the prisoner is arrested without a warrant, as he may be under the common law and under the statutes of the State; what is there in the constitution that requires the complaint or information on which he is prosecuted to be supported by áffidavit ? Plaintiff in error submitted to the jurisdiction of the court by filing his motion to quash the information. The court had jurisdiction of the subject matter, and by entering his general appearance plaintiff in error gave the court jurisdiction of his person. In my opinion the judgment should be affirmed.